Citation Nr: 1810961	
Decision Date: 02/21/18    Archive Date: 03/01/18

DOCKET NO.  11-33 593	)	DATE
	)
	)


On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida



THE ISSUE

Entitlement to service connection for a pulmonary disorder, to include chronic obstructive pulmonary disease (COPD).



ATTORNEY FOR THE BOARD

S. Medina, Associate Counsel









INTRODUCTION

The Veteran served on active duty from July 1974 to July 1978 and August 1978 to August 1994.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a January 2010 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO), which, in pertinent part, denied service connection for COPD.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

While further delay is regrettable, the Board finds that additional development is required prior to adjudication of the Veteran's claim.

In this regard, per the November 2016 Board remand, an addendum medical opinion was obtained in July 2017.  At that time, the examiner provided a positive nexus opinion, stating that the Veteran's COPD is at least as likely as not incurred in active duty service.  However, the examiner stated that, "Episodes of shortness   of breath during service without any other diagnosis to explain it at that time, is consistent with smoking (which reportedly he started at a young age and smoked during service).  Cigarette smoking is the principal cause of COPD." 

Service connection cannot be established for COPD based on in-service smoking.  See 38 C.F.R. § 3.300(a) (a disability will not be considered service connected on the basis that it resulted from injury or disease attributable to the Veteran's use of tobacco products during service.)  Service connection can be established if the disability manifested in service or can be service connected on a basis other than   the Veteran's use of tobacco products.  38 C.F.R. § 3.300(b)(1).  

Service treatment records reflect treatments for and diagnoses of bronchitis, infiltrate pneumonia, and upper respiratory infections since September 1986.           A May 1993 Dental Health Questionnaire reflects that the Veteran reported a persistent cough.  See VBMS, 5/12/16 STR (Vol 2 of 2), p. 82. Additionally, the October 1993 retirement examination report reflects that the Veteran reported shortness of breath and chest pain or pressure, which the examiner noted occurred upon exertion since one year prior.  However, the examiner found a normal clinical evaluation of the lungs and chest.  See 5/12/16 STR (Vol 1 of 2) at 9, 11-12.

Thus, the Board finds that an additional opinion is needed.

Accordingly, the case is REMANDED for the following actions:

1. Send the claims file to a VA pulmonologist to obtain an opinion concerning the claim for service connection for COPD.  If a new examination is deemed necessary in order to respond to the request, one should be scheduled. 

Following review of the claims file, the pulmonologist should provide an opinion as to whether it is at least as     likely as not (50 percent probability or greater) that the Veteran's current COPD arose in service or is related        to his service for reasons other than in-service cigarette smoking.  The pulmonologist should explain why or     why not and address the significance, if any, of the Veteran's in-service treatment and diagnoses of bronchitis, infiltrate pneumonia, and upper respiratory infections since September 1986; complaint of persistent cough; and complaints of shortness of breath and chest pain or pressure (noted by the Veteran on his October 1993 retirement examination which the examiner noted occurred upon exertion since one year prior). 

2. After undertaking the development above and any additional development deemed necessary, the Veteran's claim should be readjudicated.  If the benefit sought on appeal remains denied, the Veteran should be furnished a supplemental statement of the case and be given an appropriate period to respond thereto before the case       is returned to the Board, if in order.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans 
Claims (Court) for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C. §§ 5109B, 7112 (2012).




_________________________________________________
K.A. BANFIELD
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C. § 7252 (2012), only a decision of the Board is appealable to the Court.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2017).




